Citation Nr: 0718652	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 5, 2003, 
for a grant of service connection for bipolar disorder with 
panic disorder and agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida, which denied a claim for 
an effective date prior to February 5, 2003, for a grant of 
service connection for bipolar disorder with panic disorder 
and agoraphobia.  

On April 18, 2007, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO.  A transcript of this 
hearing is also of record.  

In the December 2004 rating decision, the RO denied a claim 
of clear and unmistakable error (CUE) in an October 1983 RO 
decision that had denied service connection for a psychiatric 
disorder, to include behavioral problems, passive aggressive 
personality, and hyperkinesia.  In a statement in support of 
claim (VA Form 21-4138), dated in May 2005, the veteran 
expressed his desire to withdraw the claim of CUE in the 
October 1983 rating decision.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
psychiatric disorder (VA Form 21-526) was received at the RO 
in July 1983.  

2.  By a rating action in October 1983, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  He did not perfect an appeal to that 
determination.  

3.  The veteran's request to reopen his claim of entitlement 
to service connection for a nervous disorder (VA Form 21-
4138) was received at the RO on February 5, 2003.  

4.  In a March 2004 rating decision, based on the receipt of 
new and material evidence, the RO reopened the claim and 
granted service connection for bipolar disorder with panic 
disorder, effective from February 5, 2003.  

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a nervous disorder prior to February 5, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 5, 2003, 
for the grant of service connection for bipolar disorder with 
panic disorder and agoraphobia, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400(b) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in April 2005 was not given prior to 
the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an earlier effective date for 
the grant of service connection for bipolar disorder with 
panic disorder and agoraphobia, given that there has been 
afforded a personal hearing, and he has been provided all the 
criteria necessary for establishing earlier effective date 
for the grant of service connection for bipolar disorder with 
panic disorder and agoraphobia, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from August 1980 to April 1983.  The veteran's initial claim 
for service connection for a nervous disorder (VA Form 21-
526) was received in July 1983.  Submitted in support of that 
claim was a VA hospital summary, dated in June 1983, which 
reflects diagnoses of Alcohol abuse, and passive-aggressive 
personality trait.  Also of record was a report of admission 
with an admission diagnosis of bipolar disorder.

By a rating action in October 1983, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  It was noted that while the veteran was treated in 
service and after service for a personality disorder, such a 
disorder is not a disease for VA compensation purposes.  A 
notice of disagreement with that decision was received in 
November 1983, and a statement of the case was issued in 
December 1983.  However, the veteran did not submit a 
substantive appeal; therefore, that decision became final.  

The veteran's request to reopen his claim of entitlement to 
service connection for a nervous disorder (VA Form 21-4138) 
was received at the RO on February 5, 2003.  Submitted in 
support of the veteran's claim were several lay statements 
attesting to the change in the veteran's behavior and his 
mental status ever since his discharge from the Navy.  

VA medical records, dated from December 2002 through July 
2003, reflect diagnoses of bipolar disorder, and panic 
disorder with agoraphobia.  

Received in October 2003 was a VA hospital summary, which 
shows that the veteran was admitted to the psychiatric ward 
at a VA medical center for the second time on September 6, 
1983.  The veteran was discharged on November 16, 1983; the 
discharge diagnoses were cyclothymic disorder, alcohol abuse, 
and passive-aggressive personality.  

Following a VA compensation examination in December 2003, the 
veteran was diagnosed with panic disorder with agoraphobia 
and bipolar 1 disorder.  

A March 2004 rating decision granted service connection for 
bipolar disorder with panic disorder and agoraphobia, 
effective February 5, 2003.  

At his personal hearing in April 2007, the veteran indicated 
that he received treatment for and was diagnosed with a 
nervous disorder within 12 months of his discharge from 
active duty; specifically, the veteran indicates that he was 
diagnosed with a bipolar disorder in October 1983.  The 
veteran maintained that, even if an earlier effective date is 
not granted back to 1983, he should be granted an effective 
date beginning the date of his hospitalization in December 
2002; he stated that at that time he was in no condition to 
file a claim.  


III.  Legal Analysis.

The veteran maintains that he should be granted service 
connection for a nervous disorder from the time of his 
discharge from service in April 1983, because he filed an 
application for his disability immediately upon his 
discharge.  The Court his addressed this issue.  When a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The RO denied service connection for a nervous disorder in 
October 1983.  The evidence at that time included a report of 
admission for a bipolar disorder.  The veteran did not 
perfect a timely appeal to that decision.  Therefore, that 
decision became final.  

After a thorough review of the record, the Board finds that 
following the October 1983 rating decision, a claim to reopen 
the previously denied claim for a nervous disorder was not 
received prior to February 5, 2003.  Under analysis as a 
reopened claim, the earliest effective date that can be 
granted for the grant of service connection for a nervous 
disorder is the date of receipt of the veteran's claim.  
Therefore an effective date earlier than February 5, 2003 may 
not be assigned.  

An effective date prior to the date of the veteran's reopened 
claim, February 5, 2003, is not permissible in the absence of 
clear and unmistakable error (CUE); that determination was 
made in December 2004, at which time the RO denied 
entitlement to earlier effective date based on clear and 
unmistakable error in an October 1983 rating decision.  The 
veteran withdrew his claim of clear and unmistakable error in 
the October 1983 rating decision.  Consequently, the Board 
does not have jurisdiction to review that issue.  

The Board acknowledges the veteran's argument that the 
effective date of service connection for a nervous disorder 
should be the date following his discharge from active 
service.  However, as discussed above, the veteran's claim 
for a nervous disorder was denied in a rating decision in 
October 1983, which became final; and, the evidence does not 
reflect any communication from the veteran thereafter until 
February 5, 2003 voicing an indication to reopen the 
previously denied claim for service connection.  Thus, the 
date the veteran submitted his request to reopen the 
previously denied claim for service connection for a nervous 
disorder, is the date of the current claim, and assignment of 
an effective date other than February 5, 2003 is not 
warranted.  Flash v. Brown, 8 Vet. App. 332 (1995).  
Consequently, entitlement to an effective date earlier than 
February 5, 2003 is denied.  

The veteran has also requested that the effective date should 
be 2002, when he was hospitalized.  However, treatment 
records do not reflect an intent to file a claim.  In regards 
to section 38 C.F.R. § 3.157, such regulation does address 
claim for increase or to reopen.  However, section 3.157(b) 
sets a condition precedent: prior to the grant of service 
connection for the psychiatric disorder a formal claim for 
pension or compensation for any disability had not been 
allowed.  Furthermore, compensation had not been denied as 
non-compensable in degree.  Unless the condition precedent is 
met, section 3.157 is not applicable.  [Although not relevant 
in this case, it appears that the court when addressing 
section 3.157 has substituted the term service connection for 
a particular disability rather than the term compensation.]  

Of record is a statement from AMVETS, dated January 21, 2003, 
requesting a review of the claims file and noting that the 
veteran reported that he had been admitted to a VAMC shortly 
after discharge.  Nothing suggests that this was either a 
claim or an informal claim for benefits.  Rather, as stated 
in the document, it was a request to review the file and have 
the AOJ obtain the file from St. Louis.  The Board has 
broadly reviewed the pleadings and finds that the statement 
from AMVETS was not a claim or an informal claim.

Lastly, the Board has considered the provisions of 38 C.F.R. 
§ 3.109.  Pursuant to 38 C.F.R. § 3.109, time limits for 
filing may be extended in some cases on a showing of "good 
cause."  The Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), however, that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  

Even if the Board were to assume that section 3.109 was 
applicable to the filing of a substantive appeal, good cause 
is not shown as to why the required action could not have 
been taken.  Significantly, the veteran's statement that he 
was not in the right state of mind is not specific and does 
not establish why his required action could not have been 
taken sooner.  Regardless, the Court has held that section 
3.109 applies to perfecting of claims or challenges to 
adverse decisions, it does not address perfecting of appeals 
or to filing claims.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  

Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an earlier 
effective date for a grant of service connection for bipolar 
disorder with panic disorder and agoraphobia must be denied.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


ORDER

Entitlement to an effective date prior to February 5, 2003, 
for the grant of service connection for bipolar disorder with 
panic disorder and agoraphobia, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


